CERTIFICATION Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, Legg Mason Global Asset Management Trust (1933 Act File No. 333-162441; 1940 Act File No. 811- 22338) (“Registrant”) hereby certifies (a) that the forms of the prospectus and statement of additional information used with respect to Class A, Class C, Class FI, Class I and Class IS of Legg Mason International Opportunities Bond Fund, a series of the Registrant, do not differ from those contained in Post-Effective Amendment No.5 to the Registrant’s Registration Statement (“Amendment No.5”), and (b) that Amendment No.5 was filed electronically. Dated as of: May 5, 2010 By:/s/ Richard C. Wachterman Name: Richard C. Wachterman Title: Assistant Secretary
